Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 1 of 21 Page ID #:1



   1 SCOTT+SCOTT ATTORNEYS AT LAW LLP
     JOHN T. JASNOCH (CA 281605)
   2
     jjasnoch@scott-scott.com
   3 JOSEPH A. PETTIGREW, Of Counsel (CA 236933)
     jpettigrew@scott-scott.com
   4
     600 W. Broadway, Suite 3300
   5 San Diego, CA 92101
   6 Telephone: (619) 233-4565
     Facsimile: (619) 233-0508
   7
   8 Counsel for Plaintiff Salvador Verdin
   9
  10
  11                        UNITED STATES DISTRICT COURT
  12                       CENTRAL DISTRICT OF CALIFORNIA

  13 SALVADOR VERDIN, Individually and                Case No.
  14 on Behalf of All Others Similarly
     Situated,
  15                                                  CLASS ACTION COMPLAINT
                            Plaintiff,                FOR VIOLATIONS OF THE
  16
                                                      FEDERAL SECURITIES LAWS
  17         v.
  18 GENIUS BRANDS INTERNATIONAL,
                                                      JURY TRIAL DEMAND
  19 INC. and ANDY HEYWARD,
  20                            Defendants.
  21
  22
  23
  24
  25
  26
  27
  28

                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 2 of 21 Page ID #:2



   1         Plaintiff Salvador Verdin (“Plaintiff”) alleges the following based on the
   2 investigation conducted by his counsel, which included, among other things: a
   3 review of public documents published by Genius Brands International, Inc.
   4 (“Genius” or the “Company”); securities analyst reports and advisories about
   5 Genius; press releases and other public statements issued by Genius; media reports
   6 about Genius; court records; and other public documents. Plaintiff believes that
   7 substantial additional evidentiary support will exist for the allegations set forth
   8 herein after a reasonable opportunity for discovery.
   9                               NATURE OF THE ACTION
  10         1.     This is a securities fraud class action brought to pursue remedies under
  11   the Securities Exchange Act of 1934 (the “Exchange Act”) on behalf of all persons
  12   and entities other than Defendants (defined below) who purchased or otherwise
  13   acquired securities of Genius sold under the ticker symbol “GNUS” on the
  14   NASDAQ Market in the United States from March 17, 2020 through July 5, 2020,
  15   inclusive (the “Class Period”), and who were damaged thereby.
  16         2.     Genius stock was heavily marketed to retail investors through the use
  17 of several misleading tactics to entice investment. For example, Genius repeatedly
  18 compared itself to Netflix, calling itself the “Netflix for Kids, but free.” Netflix is,
  19 of course, is one of the most successful growth stocks of the last decade, growing
  20 from under $10 per share in 2010 to over $450 per share today, and likening Genius
  21 to Netflix created an unwarranted “fear of missing out” feeling among investors.
  22 Genius also touted its purported association with celebrities like Arnold
  23 Schwarzenegger and Stan Lee in order to create hype.
  24         3.     Throughout the Class Period, Defendants made false and/or misleading
  25 statements regarding: (i) Nickelodeon’s purported broadcast expansion of Genius’s
  26 Rainbow Rangers cartoon; (ii) subscription fees for the Kartoon Channel!; and
  27 (iii) the Company’s growth potential and overall prospects as a company. While the
  28 share price of Genius stock was artificially inflated due to these misstatements,
                                                   1
                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 3 of 21 Page ID #:3



   1 Genius registered for sale tens of millions of shares, allowing certain longtime
   2 investors to cash out at the expense of Plaintiff and the Class.
   3        4.     Genius is a multimedia company that licenses entertainment content for
   4 children. Genius securities trade on the NASDAQ stock exchange in the United
   5 States under the ticker symbol “GNUS.”
   6        5.     For nearly its entire history as a company, Genius was a thinly traded
   7 educational multimedia company. In September 2019, Genius was sent a “delisting”
   8 notice from NASDAQ for failing to maintain a $1.00 per share minimum for 30
   9 days. Throughout the beginning of 2020, Genius shares traded for less than $1.00
  10 per share, and even traded as low as $0.0520 per share on March 12, 2020.
  11        6.     Beginning on March 24, 2020, Genius conducted several direct
  12 offerings of shares to certain “long standing investors” whereby millions of shares
  13 were sold at prices below the publicly traded market price. For example, on
  14 March 24, 2020, the Company sold four million shares in a direct offering for
  15 proceeds of approximately $1 million. The shares were sold to long-standing
  16 investors at $0.25 per share although the then-current market price was $0.31 per
  17 share. On May 7, 2020, Genius conducted a direct offering of eight million shares
  18 for proceeds approximating $2.8 million. The shares were sold to long-standing
  19 investors at $0.35 per share even though the then-current market price was $0.48.
  20        7.     On May 11, 2020, Genius conducted another direct offering of
  21 12 million shares for a total proceeds of $5.4 million. The shares were sold to long-
  22 time investors for $0.45 per share even though the shares traded for $0.83 cents. On
  23 May 19, 2020, Genius sold 7.5 million shares to long-time shareholders at $1.20 per
  24 share, even though the then-current market price was $1.50 per share. On May 29,
  25 2020, Genius sold 20 million shares in a direct offering to long-time shareholders at
  26 $1.50 per share, even though the then-current market price was $1.83 per share.
  27        8.     Alongside these offerings, Genius conducted a nonstop campaign of
  28 hype and press releases to boost the share price of Genius shares. These releases
                                                  2
                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 4 of 21 Page ID #:4



   1 touted the intellectual properties connected to Genius and hyped the launch of its
   2 new free educational multimedia platform, the “Kartoon Channel!” app. The press
   3 releases contained exaggerated statements, buzzwords, and they highlighted tenuous
   4 connections to celebrities like Arnold Schwarzenegger, Warren Buffet, and Stan
   5 Lee. The releases also favorably compared Genius to household media names like
   6 Netflix, Disney, and Marvel.
   7        9.      For example, on March 17, 2020, Genius issued a press release hyping
   8 “Rainbow Rangers,” which is one of Genius’ cartoon properties. The press release
   9 stated that Nickelodeon had significantly increased number of weekly broadcasts of
  10 Rainbow Rangers to 26 airings per week and that these airings would have broad
  11 coverage in favorable time slots.
  12        10.     In addition, Genius began to release numerous press releases to hype
  13 the launch of the Kartoon Channel! app, repeatedly calling it “Netflix for Kids, but
  14 Free” and an “Economic Cure for Covid.”
  15        11.     These releases had their intended effect, as the price of Genius shares
  16 skyrocketed. After trading significantly less than $1 per share the first few months
  17 of 2020, Genius shares began to trade for several dollars per share. Genius’s share
  18 price reached a closing high of $7.93 per share on June 3, 2020 and reached a trading
  19 high of $11.73 per share during trading on June 4, 2020. In fact, from January 1,
  20 2020 to June 3, 2020, Genius stock price rose 2.8%.
  21        12.     But the Genius story was not all that it seemed. On June 5, 2020,
  22 Hindenburg Research published a report entitled “A Bagholder’s Guide to Why We
  23 Think Genius Brands Will Be a $1.50 Stock Within a Month” (the “Hindenburg
  24 Research Report”). This report questioned the valuation of Genius and highlighted
  25 inaccurate public statements made by Genius.
  26        13.     With respect to the Rainbow Rangers intellectual property, the
  27 Hindenburg Research Report showed that Rainbow Rangers was actually airing nine
  28 times per week, rather than the 26-airings figure noted in Genius’ press release.
                                                   3
                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 5 of 21 Page ID #:5



   1 Moreover, the shows were not airing in favorable time slots and were, instead, being
   2 broadcast daily at 3:49 a.m. and then twice additionally on Sunday mornings at
   3 6:00 a.m. and 6:30 a.m.
   4        14.     As the price of Genius shares was still artificially inflated, Genius once
   5 again filed securities registration documentation with the U.S. Securities and
   6 Exchange Commission (“SEC”). On June 11, 2020, just prior to the official launch
   7 of the Kartoon Channel!, Genius registered 60 million shares for sale by a group of
   8 “selling shareholders.” These selling shareholders were the same long-standing
   9 investors that purchased shares in the direct offerings described above, who were
  10 now able to “cash out” their investment in Genius at inflated prices. The share price
  11 listed in the prospectus was $4.51 per share.
  12        15.     Unfortunately for investors, Genius’s multimedia properties and the
  13 Kartoon Channel! in general were more hype than substance.                  When Genius
  14 announced the slate of content, investors began to realize that the Kartoon Channel!
  15 was not going to be the new Netflix for Kids, and was just another app in a crowded
  16 space. Indeed, on June 16, 2020, Genius stock declined by approximately 14% as
  17 the Company announced the programming lineup for the app.
  18        16.     Investors were also disappointed to learn that, although Genius
  19 repeatedly touted the Kartoon Channel! as being free, users wishing to download
  20 and interact with the Kartoon Channel! app through Amazon Prime would be forced
  21 to pay a $3.99 monthly fee. In fact, Genius often listed Amazon Prime first when
  22 discussing the potential reach of the Kartoon Channel!.
  23
  24
  25
  26
  27
  28
                                                   4
                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 6 of 21 Page ID #:6



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12         17.     On June 19, 2020, while the price of Genius stock was artificially
  13 inflated, Defendant Andy Heyward sold 460,574 shares at an average price of $2.94
  14 per share for a total sale of $1,354,088.
  15         18.     On July 2, 2020, Genius issued a press release touting that a “Key
  16 Business Development” would be announced on July 6, 2020.                       This vague
  17 announcement significantly boosted the stock price, as the price jumped from $2.31
  18 on July 1, 2020 to $3.55 on July 2, 2020.
  19         19.     The July 6th announcement, however, was another exaggerated press
  20 release whereby Genius announced the creation of a joint venture with POW!
  21 Entertainment regarding the intellectual property that Stan Lee created after his time
  22 at Marvel Entertainment. Defendant Heyward stated that “[t]he potential value in
  23 this single asset, is greater than any IP anywhere in Hollywood.”
  24         20.     With these exaggerated statements, investors realized that the gig was
  25 up and that there was little substance behind the hype. Following the July 6, 2020
  26 press release, the price of Genius stock dropped significantly from a close of $3.55
  27 on the previous trading day to a closing price of $2.66 on July 6.
  28
                                                    5
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 7 of 21 Page ID #:7



   1         21.     Following the launch of the Kartoon Channel! app and following the
   2 repeated exaggerated press releases, the price of Genius shares has plummeted, as
   3 the Company has been exposed as little more than a kid-friendly front for a pump
   4 and dump scheme to enrich long-term investors and Company executives. Indeed,
   5 as investors have learned the truth, the Company has lost nearly 80% of its value.
   6                              JURISDICTION AND VENUE
   7         22.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a)
   8   of the Exchange Act (15 U.S.C. §78j(b) and 78t(a)) and Rule 10b-5 promulgated
   9   thereunder (17 C.F.R. §240.10b-5).
  10         23.     This Court has jurisdiction over the subject matter of this action
  11   pursuant to §27 of the Exchange Act (15 U.S.C. §78aa) and 28 U.S.C. §1331.
  12         24.     Venue is proper in this District pursuant to §27 of the Exchange Act (15
  13   U.S.C. §78aa) and 28 U.S.C. §1391(b), as the misleading statements entered into
  14   this District.
  15         25.     In connection with the acts, conduct, and other wrongs alleged in this
  16   Complaint, Defendants, directly or indirectly, used the means and instrumentalities
  17   of interstate commerce, including, but not limited to, the U.S. mail, interstate
  18   telephone communications, and facilities of national securities markets.
  19         26.     All of the transactions in the securities that are at issue in this action
  20   took place within the United States.
  21                                           PARTIES
  22         27.     Plaintiff Salvador Verdin purchased Genius shares at artificially inflated
  23   prices during the Class Period and was damaged upon the revelation of the alleged
  24   corrective disclosures.
  25         28.     Defendant Genius Brands International, Inc., is a multimedia company
  26   based in Beverly Hills, California. The Company’s securities are traded in the
  27   United States under the ticker symbol “GNUS.” The securities trade on the
  28   NASDAQ national securities market.

                                                    6
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 8 of 21 Page ID #:8



   1         29.     Defendant Andy Heyward is the founder and was CEO of Genius at all
   2   relevant times.
   3         30.     The Company is liable for the acts of its employees under the doctrine
   4   of respondeat superior and common law principles of agency because all of the
   5   wrongful acts complained of herein were carried out within the scope of their
   6   employment.
   7         31.     The scienter of the other employees and agents of the Company is
   8   similarly imputed to the Company under respondeat superior and agency
   9   principles.
  10         32.     Genius and Heyward are collectively referred to herein as “Defendants.”
  11                             SUBSTANTIVE ALLEGATIONS
  12                                         Background
  13         33.     Genius is a multimedia company that licenses entertainment content for
  14   children. Genius securities trade on the NASDAQ stock exchange in the United
  15   States under the ticker symbol “GNUS.”
  16         34.     For nearly its entire history as a company, Genius was a thinly traded
  17   educational multimedia company.            In September 2019, Genius was sent a
  18   “delisting” notice from NASDAQ for failing to maintain a $1.00 per share minimum
  19   for 30 days. Throughout the beginning of 2020, Genius shares traded for less than
  20   $1.00 per share, and even traded as low as $0.0520 per share on March 12, 2020.
  21         35.     Beginning on March 24, 2020, Genius conducted several direct
  22   offerings of shares to certain “long standing investors” whereby millions of shares
  23   were sold at prices below the publicly traded market price. For example, on
  24   March 24, 2020, the Company sold four million shares in a direct offering for
  25   proceeds of approximately $1 million. The shares were sold to long-standing
  26   investors at $0.25 per share although the then-current market price was $0.31 per
  27   share. On May 7, 2020, Genius conducted a direct offering of eight million shares
  28
                                                    7
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 9 of 21 Page ID #:9



   1   for proceeds approximating $2.8 million. The shares were sold to long-standing
   2   investors at $0.35 per share even though the then-current market price was $0.48.
   3        36.     On May 11 2020, Genius conducted another direct offering of 12 million
   4   shares for total proceeds of $5.4 million. The shares were sold to long-time
   5   investors for $0.45 per share even though the shares traded for $0.83 cents. On
   6   May 19, 2020, Genius sold 7.5 million shares to long-time shareholders at $1.20 per
   7   share, even though the then-current market price was $1.50 per share. On May 29,
   8   2020, Genius sold 20 million shares in a direct offering to long-time shareholders
   9   at $1.50 per share, even though the then-current market price was $1.83 per share.
  10        37.     Alongside these offerings, Genius conducted a nonstop campaign of
  11   hype and press releases to boost the share price of Genius shares. These releases
  12   touted the intellectual properties connected to Genius and hyped the launch of its
  13   new “free” educational multimedia platform, the “Kartoon Channel!” app. The
  14   press releases contained exaggerated statements, buzzwords, and they highlighted
  15   tenuous connections to celebrities like Arnold Schwarzenegger, Warren Buffet, and
  16   Stan Lee. The releases also favorably compared Genius to household media names
  17   like Netflix, Disney, and Marvel.
  18        38.     On June 11, 2020, just prior to the official launch of the Kartoon
  19   Channel!, Genius registered 60 million shares for sale by a group of “selling
  20   shareholders.” These selling shareholders were the same long-standing investors
  21   that purchased shares in the direct offerings described above, who were now able to
  22   “cash out” their investment in Genius at inflated prices. The share price listed in
  23   the prospectus was $4.51 per share.
  24    Materially False and Misleading Statements Issued During the Class Period
  25        39.     On March 17, 2020, Genius issued a press release entitled “Nickelodeon
  26   Expands Daily Broadcast of Genius Brands International’s Hit Preschool Series,
  27   Rainbow Rangers.” This press release stated in part:
  28
                                                   8
                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 10 of 21 Page ID #:10



    1        “Genius Brands” announces today that Nickelodeon, a Viacom Inc.
    2        company (Nasdaq: VIA, VIAB), has again increased the broadcast of
    3        the Company’s hit original preschool series, Rainbow Rangers, to 26
    4        airings per week. Nick Jr. now airs Rainbow Rangers Monday – Friday,
    5        four airings per day, and six airings on the weekends.
    6        40.     On May 13, 2020, Genius issued a press release which attached a
    7   “Shareholder Letter” from Defendant Heyward. The letter stated in part:
    8        Kartoon Channel! is what we like to call a “Netflix for kids,” except it
    9        is free. There is no subscription fee. It is fully ad-supported. It is a
   10        pure cartoon play, with no “natural predators,” and what one of our
   11        board members described as an “economic vaccine for COVID-19.”
   12                                        *      *      *
   13        Kartoon Channel! is an “on-demand” channel which means like
   14        Netflix, we offer a menu of offerings and the viewer then determines
   15        which program he or she chooses to watch. Having said the above,
   16        when Kartoon Channel! goes live on June 15, it will be available in
   17        over 100 million U.S. television households, and over 200 million
   18        mobile devices. All free to the viewer. All ad-supported (with the
   19        exception of a small tranche of platforms, where the viewer can elect
   20        an SVOD option with no commercials). If you have Amazon Prime,
   21        you can see it. If you have Apple TV, you can see it. If you have
   22        Comcast, Cox, or DISH and Sling TV, you can see it. I cannot recall
   23        any children’s channel ever starting with such complete distribution, on
   24        Day 1, and let alone, at a time when the demand could not possibly be
   25        higher. Those of us with young kids (as I do) have seen this more
   26        clearly than anyone. Kids are staying home and viewing the same
   27        shows over and over, but hungry for something different. Parents are
   28
                                                    9
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 11 of 21 Page ID #:11



    1        searching for new content, often looking for ways to enrich their kids
    2        from home with something fresh and original.
    3 [Emphasis in original.]
    4        41.      The statements referenced in ¶¶39-40, above, were materially false
    5   and/or misleading because they misrepresented and failed to disclose that:
    6   (i) Nickelodeon’s purported Rainbow Rangers expansion was temporary and/or
    7   overstated; (ii) the Kartoon Channel! would be subject to subscription fees through
    8   Amazon Prime; and (iii) the Kartoon Channel! had little viability for future growth
    9   for Genius.
   10                                   The Truth Leaks Out
   11        42.      Following the massive hype and pump of Genius stock, on June 5, 2020,
   12   the Hindenburg Research Report was published.              This report questioned the
   13   valuation of Genius and highlighted inaccurate public statements made by Genius.
   14        43.      With respect to Genius’s Rainbow Rangers intellectual property, the
   15   Hindenburg Research Report showed that Rainbow Rangers was actually airing
   16   nine times per week, rather than the 26-airings figure noted in Genius’ press release.
   17   Moreover, the episodes were not airing in favorable time slots and were, instead,
   18   being broadcast daily at 3:49 a.m. and then twice additionally on Sunday mornings
   19   at 6:00 a.m. and 6:30 a.m.
   20        44.      Upon the release of the Hindenburg Research Report, the price of
   21   Genius securities fell $0.92, or over 13%, to close at $5.94 on June 5, 2020,
   22   damaging investors.
   23        45.      With respect to the Kartoon Channel!, it was soon realized that its
   24   business prospectus was more hype than substance. When Genius announced the
   25   slate of content, investors began to realize that the Kartoon Channel! was not going
   26   to be the new Netflix for Kids, and was just another app in a crowded space. Indeed,
   27   on June 16, 2020, Genius stock declined by approximately 14% as the Company
   28   announced the programming lineup for the app.

                                                   10
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 12 of 21 Page ID #:12



    1         46.     On July 6, 2020, Genius issued another exaggerated press release
    2   whereby Genius announced the creation of a joint venture with POW!
    3   Entertainment regarding the intellectual property that Stan Lee created after his time
    4   at Marvel Entertainment. Defendant Heyward outrageously stated that “[t]he
    5   potential value in this single asset, is greater than any IP anywhere in Hollywood.”
    6   With these exaggerated statements, investors realized that the gig was up and that
    7   there was little substance behind the hype. Following the July 6, 2020 press release,
    8   the price of Genius stock dropped significantly from a close of $3.55 on the previous
    9   trading day to a closing price of $2.66 on July 6.
   10         47.     As a result of Defendants’ wrongful acts and omissions, and the
   11   precipitous decline in the market value of the Company’s securities, Plaintiff and
   12   the other Class members have suffered significant losses and damages.
   13                   PLAINTIFF’S CLASS ACTION ALLEGATIONS
   14         48.     Plaintiff brings this action as a class action pursuant to Rules 23(a) and
   15   (b)(3) of the Federal Rules of Civil Procedure on behalf of a class consisting of all
   16   those who purchased or otherwise acquired Genius securities during the Class
   17   Period and were damaged upon the revelation of the alleged corrective disclosure
   18   (the “Class”). Excluded from the Class are the Defendants named herein, the
   19   officers and directors of the Company, at all relevant times, members of their
   20   immediate families and their legal representatives, heirs, successors, or assigns, and
   21   any entity in which Defendants have or had a controlling interest.
   22         49.     The members of the Class are so numerous that joinder of all members
   23   is impracticable. Throughout the Class Period, Genius securities were actively
   24   traded on the NASDAQ exchange. While the exact number of Class members is
   25   unknown to Plaintiff at this time and can be ascertained only through appropriate
   26   discovery, Plaintiff believes that there are hundreds or thousands of members in the
   27   proposed Class. Record owners and other members of the Class may be identified
   28   from records maintained by Genius or its transfer agent and/or NASDAQ and may

                                                    11
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 13 of 21 Page ID #:13



    1   be notified of the pendency of this action by mail, using the form of notice similar
    2   to that customarily used in securities class actions.
    3         50.     Plaintiff’s claims are typical of the claims of the members of the Class
    4   as all members of the Class are similarly affected by Defendants’ wrongful conduct
    5   in violation of federal law that is complained of herein.
    6         51.     Plaintiff will fairly and adequately protect the interests of the members
    7   of the Class and has retained counsel competent and experienced in class and
    8   securities litigation. Plaintiff has no interests antagonistic to or in conflict with
    9   those of the Class.
   10         52.     Common questions of law and fact exist as to all members of the Class
   11   and predominate over any questions solely affecting individual members of the
   12   Class. Among the questions of law and fact common to the Class are:
   13                 (a)     whether the federal securities laws were violated by Defendants’
   14         acts as alleged herein;
   15                 (b)     whether statements made by Defendants to the investing public
   16         during the Class Period misrepresented material facts about the business,
   17         operations, and management of Genius;
   18                 (c)     whether the Individual Defendants caused Genius to issue false
   19         and misleading statements during the Class Period;
   20                 (d)     whether Defendants acted knowingly or recklessly in issuing
   21         false and misleading statements;
   22                 (e)     whether the prices of Genius securities during the Class Period
   23         were artificially inflated because of the Defendants’ conduct complained of
   24         herein; and
   25                 (f)     whether the members of the Class have sustained damages and,
   26         if so, what is the proper measure of damages.
   27
   28
                                                    12
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 14 of 21 Page ID #:14



    1        53.     A class action is superior to all other available methods for the fair and
    2   efficient adjudication of this controversy since joinder of all members is
    3   impracticable.
    4        54.     Furthermore, as the damages suffered by individual Class members may
    5   be relatively small, the expense and burden of individual litigation make it
    6   impossible for members of the Class to individually redress the wrongs done to
    7   them. There will be no difficulty in the management of this action as a class action.
    8                            PRESUMPTION OF RELIANCE
    9        55.     Plaintiff will rely, in part, upon the presumption of reliance established
   10   by the fraud-on-the-market doctrine in that:
   11                (a)    Defendants made public misrepresentations or failed to disclose
   12        material facts during the Class Period;
   13                (b)    the omissions and misrepresentations were material;
   14                (c)    Genius securities are traded in an efficient market;
   15                (d)    the Company’s securities were liquid and traded with moderate
   16        to heavy volume during the Class Period;
   17                (e)    the Company’s securities traded on the NASDAQ exchange in
   18        the United States;
   19                (f)    the Company was covered by securities analysts;
   20                (g)    the misrepresentations and omissions alleged would tend to
   21        induce a reasonable investor to misjudge the value of the Company’s
   22        securities; and
   23                (h)    Plaintiff and members of the Class purchased, acquired, and/or
   24        sold Genius securities between the time the Defendants failed to disclose or
   25        misrepresented material facts and the time the true facts were disclosed
   26        without knowledge of the omitted or misrepresented facts.
   27        56.     Based upon the foregoing, Plaintiff and the members of the Class are
   28   entitled to a presumption of reliance upon the integrity of the market.

                                                   13
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 15 of 21 Page ID #:15



    1         57.     Alternatively, Plaintiffs and the members of the Class are entitled to the
    2   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
    3   of Utah v. U.S., 406 U.S. 128 (1972), as Defendants omitted material information
    4   in their Class Period statements in violation of a duty to disclose such information,
    5   as detailed above.
    6                                         COUNT I
                      Violations of §10(b) of the Exchange Act and Rule 10b-5
    7                                 (Against All Defendants)
    8         58.     Plaintiff repeats and realleges each and every allegation contained
    9   above as if fully set forth herein.
   10         59.     This Count is asserted against Defendants and is based upon §10(b) of
   11   the Exchange Act, 15 U.S.C. §78j(b), and Rule 10b-5 promulgated thereunder by
   12   the SEC.
   13         60.     During the Class Period, Defendants engaged in a plan, scheme,
   14   conspiracy, and course of conduct pursuant to which they knowingly or recklessly
   15   engaged in acts, transactions, practices, and courses of business that operated as a
   16   fraud and deceit upon Plaintiff and the other members of the Class; made various
   17   untrue statements of material facts and omitted to state material facts necessary in
   18   order to make the statements made, in light of the circumstances under which they
   19   were made, not misleading; and employed devices, schemes, and artifices to defraud
   20   in connection with the purchase and sale of securities. Such scheme was intended
   21   to, and, throughout the Class Period, did: (i) deceive the investing public, including
   22   Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and
   23   maintain the market price of Genius securities; and (iii) cause Plaintiff and other
   24   members of the Class to purchase or otherwise acquire Genius securities at
   25   artificially inflated prices. In furtherance of this unlawful scheme, plan, and course
   26   of conduct, Defendants, and each of them, took the actions set forth herein.
   27         61.     Pursuant to the above plan, scheme, conspiracy, and course of conduct,
   28   each of the Defendants participated directly or indirectly in the preparation and/or

                                                    14
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 16 of 21 Page ID #:16



    1   issuance of the annual reports, SEC filings, press releases, and other statements and
    2   documents, as described above, including statements made to securities analysts and
    3   the media, that were designed to influence the market for Genius securities. Such
    4   reports, filings, releases, and statements were materially false and misleading in that
    5   they failed to disclose material adverse information and misrepresented the truth
    6   about Genius’s business and operations.
    7         62.     By virtue of their positions at Genius, Defendants had actual knowledge
    8   of the materially false and misleading statements and material omissions alleged
    9   herein and intended thereby to deceive Plaintiff and the other members of the Class,
   10   or, in the alternative, Defendants acted with reckless disregard for the truth in that
   11   they failed or refused to ascertain and disclose such facts as would reveal the
   12   materially false and misleading nature of the statements made, although such facts
   13   were readily available to Defendants. Said acts and omissions of Defendants were
   14   committed willfully or with reckless disregard for the truth. In addition, each
   15   Defendant knew or recklessly disregarded that material facts were being
   16   misrepresented or omitted, as described above.
   17         63.     Information showing that Defendants acted knowingly or with reckless
   18   disregard for the truth is peculiarly within Defendants’ knowledge and control. As
   19   a senior manager and/or director of Genius, Heyward had knowledge of the details
   20   of Genius’s internal affairs.
   21         64.     Defendant Heyward is liable both directly and indirectly for the wrongs
   22   complained of herein. Because of his position of control and authority, Defendant
   23   Heyward was able to, and did, directly or indirectly, control the content of the
   24   statements of Genius. As an officer and/or director of a publicly held company,
   25   Defendant Heyward had a duty to disseminate timely, accurate, truthful, and
   26   complete information with respect to Genius’s businesses, operations, future
   27   financial condition, and future prospects. As a result of the dissemination of the
   28   aforementioned false and misleading reports, releases, and public statements, the

                                                    15
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 17 of 21 Page ID #:17



    1   market price of Genius securities was artificially inflated throughout the Class
    2   Period.     In ignorance of the adverse facts concerning Genius’s business and
    3   financial condition, which were concealed by Defendants, Plaintiff and other
    4   members of the Class purchased or otherwise acquired Genius securities at
    5   artificially inflated prices and relied upon the price of the securities, the integrity of
    6   the market for the securities, and/or statements disseminated by Defendants, and
    7   were damaged thereby.
    8         65.     During the Class Period, Genius securities were traded on an active and
    9   efficient market. Plaintiff and the other members of the Class, relying on the
   10   materially false and misleading statements described herein, which the Defendants
   11   made, issued, or caused to be disseminated, or relying upon the integrity of the
   12   market, purchased or otherwise acquired Genius securities at prices artificially
   13   inflated by Defendants’ wrongful conduct. Had Plaintiff and the other members of
   14   the Class known the truth, they would not have purchased or otherwise acquired
   15   said securities, or would not have purchased or otherwise acquired them at the
   16   inflated prices that were paid. At the time of the purchases and/or acquisitions by
   17   Plaintiff and the Class, the true value of Genius securities was substantially lower
   18   than the prices paid by Plaintiff and the other members of the Class. The market
   19   price of Genius securities declined sharply upon public disclosure of the facts
   20   alleged herein to the injury of Plaintiff and Class members.
   21         66.     By reason of the conduct alleged herein, Defendants have knowingly
   22   or recklessly, directly or indirectly, violated §10(b) of the Exchange Act and Rule
   23   10b-5 promulgated thereunder.
   24         67.     As a direct and proximate result of Defendants’ wrongful conduct,
   25   Plaintiff and the other members of the Class suffered damages in connection with
   26   their respective purchases, acquisitions, and sales of the Company’s securities
   27   during the Class Period, upon the disclosure that the Company had been
   28   disseminating misrepresented financial statements to the investing public.

                                                    16
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 18 of 21 Page ID #:18



    1                                        COUNT II
                              Violations of §20(a) of the Exchange Act
    2                              (Against Defendant Heyward)
    3         68.     Plaintiff repeats and realleges each and every allegation contained in
    4   the foregoing paragraphs as if fully set forth herein.
    5         69.     During the Class Period, Defendant Heyward participated in the
    6   operation and management of Genius and conducted and participated, directly and
    7   indirectly, in the conduct of Genius’s business affairs. Because of his senior
    8   position, Defendant Heyward knew the adverse non-public information about
    9   Genius’s current financial position and future business prospects.
   10         70.     As an officer and/or director of a publicly owned company, Defendant
   11   Heyward had a duty to disseminate accurate and truthful information, with respect
   12   to Genius’s business practices, and promptly correct any public statements issued
   13   by Genius that had become materially false or misleading.
   14         71.     Because of his position of control and authority as senior director or
   15   officer and executive team member, the Heyward was able to, and did, control the
   16   contents of the various reports, press releases, and public filings that Genius
   17   disseminated in the marketplace during the Class Period concerning the Company’s
   18   business, operational, and accounting policies.          Throughout the Class Period,
   19   Defendant Heyward exercised his power and authority to cause Genius to engage
   20   in the wrongful acts complained of herein. Defendant Heyward, therefore, was a
   21   “controlling person” of Genius within the meaning of §20(a) of the Exchange Act.
   22   In this capacity, Defendant Heyward participated in the unlawful conduct alleged
   23   herein that artificially inflated the market price of Genius securities.
   24         72.     Defendant Heyward, therefore, acted as a controlling person of Genius.
   25   By reason of his senior management position and/or being a director of Genius,
   26   Defendant Heyward had the power to direct the actions of, and exercised the same
   27   to cause Genius to engage in the unlawful acts and conduct complained of herein.
   28   Defendant Heyward exercised control over the general operations of Genius and

                                                    17
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 19 of 21 Page ID #:19



    1   possessed the power to control the specific activities that comprise the primary
    2   violations about which Plaintiff and the other members of the Class complain.
    3         73.     By reason of the above conduct, Defendant Heyward is liable pursuant
    4   to §20(a) of the Exchange Act for the violations committed by Genius.
    5                                  PRAYER FOR RELIEF
    6         WHEREFORE, Plaintiff demands judgment against Defendants as follows:
    7         A.      Determining that the instant action may be maintained as a class action
    8 under Fed. R. Civ. P. 23 and certifying Plaintiff as Class Representative;
    9         B.      Requiring Defendants to pay damages sustained by Plaintiff and the
   10 Class by reason of the acts and transactions alleged herein;
   11         C.      Awarding Plaintiff and the other members of the Class pre- and post-
   12 judgment interest, as well as reasonable attorneys’ fees, expert fees, and other costs;
   13 and
   14         D.      Awarding such other and further relief as this Court may deem just and
   15 proper.
   16                            DEMAND FOR TRIAL BY JURY
   17         Plaintiff hereby demands a trial by jury.
   18 DATED: August 18, 2020               SCOTT+SCOTT ATTORNEYS AT LAW LLP
   19                                        s/ John T. Jasnoch
   20                                      JOHN T. JASNOCH (CA 281605)
                                           jjasnoch@scott-scott.com
   21
                                           JOSEPH A. PETTIGREW, Of Counsel
   22                                      jpettigrew@scott-scott.com
                                           600 W. Broadway, Suite 3300
   23
                                           San Diego, CA 92101
   24                                      Telephone: (619) 233-4565
                                           Facsimile: (619) 233-0508
   25
   26                                      Counsel for Plaintiff Salvador Verdin
   27
   28
                                                    18
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 20 of 21 Page ID #:20



          CERTIFICATION PURSUANT TO THE FEDERAL SECURITIES LAWS

        I, Salvador Verdin, hereby certify that the following is true and correct to the best of my

 knowledge, information, and belief:

        1.       I have reviewed the Complaint in this matter and authorize Scott+Scott Attorneys

 at Law LLP to file lead plaintiff papers in this matter.

        2.       I am willing to serve as a representative party on behalf of the purchasers of

 Genius Brands International, Inc. securities during the Class Period, including providing

 testimony at deposition and trial if necessary.

        3.       During the Class Period, I purchased and/or sold the security that is the subject of

 the Complaint, as set forth in the attached Schedule A.

        4.       I did not engage in the foregoing transactions at the direction of counsel nor in

 order to participate in any private action arising under the Securities Act of 1933 (the “Securities

 Act”) or the Securities Exchange Act of 1934 (the “Exchange Act”).

        5.       During the three-year period preceding the date of my signing this Certification, I

 have not sought to serve, or served, as a representative party or lead plaintiff on behalf of a class

 in any private actions arising under the Securities Act or the Exchange Act.

        6.       I will not accept any payment for serving as a representative party on behalf of the

 Class beyond the pro rata share of any recovery, except for such reasonable costs and expenses

 (including lost wages) directly relating to the representation of the Class as ordered or approved

 by the Court.

        I declare under penalty of perjury that the foregoing is true and correct.

                                            16 of August, 2020.
                       Chicago, IL , on the ___
        Executed at __________
                       (city, state)
                                           _________________________________
                                           Salvador Verdin
                     Case 2:20-cv-07457-DDP-PJW Document 1 Filed 08/18/20 Page 21 of 21 Page ID #:21




                      Schedule A
GENIUS BRANDS INTERNATIONAL                        Ticker:   GNUS        Cusip:     37229T301
Class Period: 03/17/2020 to 07/05/2020

Salvador Verdin                                             DATE         SHARES        PRICE
                                                 Purchases: 06/03/2020     65,000        $7.50
                                                 Sales:     06/03/2020     30,000        $7.55
                                                            06/09/2020     35,000        $3.80
